IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 43310/43359

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 423
                                               )
       Plaintiff-Respondent,                   )   Filed: March 9, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
BRADLEY COLE HOLCOMB,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and concurrent unified sentences of life, with a minimum
       period of confinement of ten years each, for three counts of robbery, and seven
       years with two years determinate for possession of a controlled substance,
       affirmed; order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In these consolidated appeals, Bradley Cole Holcomb pled guilty to two counts of
robbery (Docket No. 43310), Idaho Code §§ 18-6501, 18-6503, 18-112A; one count of robbery
and one count of possession of a controlled substance (Docket No. 43359), Idaho Code §§ 18-
6501, 18-6503, 18-112A, 37-2732(c)(1). The district court sentenced Holcomb to concurrent
unified sentences of life with ten years determinate for each count of robbery, and seven years
with two years determinate for possession of a controlled substance. Holcomb filed an I.C.R. 35



                                               1
motion, which the district court denied. Holcomb appeals asserting that the district court abused
its discretion by imposing an excessive sentence and by denying his Rule 35 motion.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Holcomb’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Holcomb’s judgment of conviction and sentences, and the district court’s
order denying Holcomb’s Rule 35 motion, are affirmed.




                                                     2